      Case 1:19-cr-00124-EAW-HKS Document 40 Filed 05/20/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

              v.                                        ORDER

NILO ARNALDO PENA DELGADO,                              1:19-CR-00124 EAW

                     Defendant.


       Pending before the Court is a motion filed by defendant Nilo Arnaldo Pena Delgado

(hereinafter “Defendant”) for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)

because of the COVID-19 pandemic. (Dkt. 37). The Government opposes Defendant’s

motion. (Dkt. 39). Likewise, in a memorandum submitted to the Court on May 14, 2020,

the United States Probation Office communicated its opposition to the motion.

       The compassionate release statute, as amended by the First Step Act, provides as

follows:

       The court may not modify a term of imprisonment once it has been imposed
       except that . . . the court, upon motion of the Director of the Bureau of
       Prisons, or upon motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure of the Bureau of Prisons
       to bring a motion on the defendant’s behalf or the lapse of 30 days from the
       receipt of such a request by the warden of the defendant’s facility, whichever
       is earlier, may reduce the term of imprisonment (and may impose a term of
       probation or supervised release with or without conditions that does not
       exceed the unserved portion of the original term of imprisonment), after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that . . . extraordinary and compelling reasons warrant
       such a reduction[.]

18 U.S.C. § 3582(c)(1)(A). This Court has concluded that § 3582(c)(1)(A)’s exhaustion

requirement is a claim-processing rule, not a jurisdictional prerequisite, but its exhaustion

                                            -1-
      Case 1:19-cr-00124-EAW-HKS Document 40 Filed 05/20/20 Page 2 of 3




requirements are nonetheless mandatory and may not be excused by the Court except under

limited circumstances. See United States v. McIndoo, __ F. Supp. 3d __, 2020 WL

2201970, at *5-9 (W.D.N.Y. May 6, 2020); United States v. Wen, No. 6:17-CV-06173, __

F. Supp. 3d __, 2020 WL 1845104, at *4-7 (W.D.N.Y. Apr. 13, 2020). One such limited

exception is where the Government waives the exhaustion requirement, as it has done in

other cases, both within and outside this Circuit, including in this District. See, e.g., United

States v. Pinkerton, No. 15-cr-30045, 2020 WL 2083968, at *1 (C.D. Ill. Apr. 30, 2020);

United States v. Park, No. 16 cr. 473 (RA), Dkt. 73 at 3 (S.D.N.Y. Apr. 24, 2020); United

States v. Thorson, No. 5:16-CR-00017-TBR, 2020 WL 1978385, at *2 (W.D. Ky. Apr. 24,

2020); United States v. Gileno, No. 3:19-CR-161-(VAB)-1, 2020 WL 1916773, at *5 (D.

Conn. Apr. 20, 2020); United States v. Jason Haynes, Case No. 6:18-CR-6015, Dkt. 271

at 1 (W.D.N.Y. Apr. 14, 2020); United States v. Knox, No. 15-cr-445 (PAE), Dkt. 1088 at

1 (S.D.N.Y. Apr. 10, 2020); United States v. Gentille, No. 19-cr-590 (KPF), Dkt. 34 at 8

(S.D.N.Y. Apr. 9, 2020); United States v. Jasper, No. 18 Cr. 390 (PAE), Dkt. 441 at 2

(S.D.N.Y. Apr. 6, 2020); United States v. Jespen, No. 19-cr-73 (VLB), Dkt. 41 at 1 (D.

Conn. Apr. 1, 2020); United States v. Marin, No. 15-cr-252-8 PKC, Dkt. 1326 (E.D.N.Y.

Mar. 30, 2020); United States v. Powell, No. 94-cr-316 (ESH), Dkt. 98 at 1 (D.D.C. Mar.

28, 2020); Notice of Joint Submission by USA, United States v. Doostdar, No. 18-cr-255

(PLF), Dkt. 129 at 2 n.1 (D.D.C. Apr. 3, 2020). However, in this case, the Government

objects to the Court’s consideration of the motion because Defendant has failed to comply

with the administrative exhaustion requirements of the statute. (Dkt. 39 at 4-6).



                                             -2-
      Case 1:19-cr-00124-EAW-HKS Document 40 Filed 05/20/20 Page 3 of 3




         The record before the Court establishes that Defendant has failed to comply with

the administrative exhaustion requirements and submit a request for release, in the first

instance, to the Bureau of Prisons. To be clear, Defendant must first file a request for

compassionate release with the warden of the facility where he is housed—after thirty (30)

days, he may then seek judicial intervention regardless of whether he has received a

response from the warden or otherwise exhausted his administrative remedies.

Accordingly, the Court must deny Defendant’s motion (Dkt. 37) without prejudice.

Defendant may renew his request thirty (30) days after submitting a request to the warden,

and in any subsequent motion, he should provide proof of his submission of the request to

the warden.


         SO ORDERED.



                                                 ________________________________
                                                 ELIZABETH A. WOLFORD
                                                 United States District Judge

Dated:         May 20, 2020
               Rochester, New York




                                           -3-
